Cir. 2004) (recognizing that a court is not required "to accept legal
                     conclusions cast in the form of factual allegations if those conclusions
                     cannot reasonably be drawn from the facts alleged" (internal quotation
                     omitted)), particularly because appellants cited to no authority to support
                     the propriety of that legal conclusion, see Balistreri v. Pacifica Police Dep't,
                     901 F.2d 696, 699 (9th Cir. 1990) ("Dismissal can be based on the lack of a
                     cognizable legal theory or the absence of sufficient facts alleged under a
                     cognizable legal theory.").
                                 Thus, the district court properly recognized the validity of the
                     deed of trust in ruling on respondents' NRCP 12(b)(5) motions. In this
                     regard, dismissal of appellants' slander of title claim was proper because
                     appellants did not allege a false statement regarding the title to their
                     property. See Exec. Mgmt., Ltd. v. Ticor Title Ins. Co.,    114 Nev. 823, 842,
                     963 P.2d 465, 478 (1998) ("Slander of title involves false and malicious
                     communications, disparaging to one's title in land, and causing special
                     damage." (internal quotation omitted)). Specifically, appellants' allegation
                     that the recorded assignment contained false information about the title to
                     their property was contradicted by the acknowledgement in their
                     complaint that they executed the deed of trust that was referenced in the
                     assignment. See Gonzalez v. Planned Parenthood of Los Angeles, 759 F.3d
                     1112, 1115 (9th Cir. 2014) (observing that factual allegations in a
                     complaint that are contradicted by documents attached to the complaint
                     need not be accepted as true). Thus, the assignment's reference to the




SUPREME COURT
       OF
     NEVADA
                                                            2
(0) 1947A 42765/44
                 deed of trust did not convey false information about the title to appellants'
                 property.'
                              Appellants' quiet title claim was properly dismissed for similar
                 reasons. In particular, the complaint's allegation that HSBC Bank does
                 not hold a security interest in the subject property is contradicted by the
                 acknowledgment in appellants' complaint that they executed the recorded
                 deed of trust that was subsequently assigned (along with the promissory
                 note expressly referenced in the deed of trust as the one "signed by"
                 appellants) to HSBC Bank. 2 See Gonzalez, 759 F.3d at 1115. Thus,
                 appellants failed to allege facts sufficient to warrant a judicial
                 determination that their property should be declared unencumbered by
                 the deed of trust.
                              As for appellants' breach of contract claim against Bank of
                 America, the district court correctly found that the only "contract"
                 identified in the complaint was appellants' home loan, and it was


                       'Nor are we persuaded by appellants' suggestion that the
                 assignment's reference to an incorrect loan identification number or an
                 incorrect interest rate somehow conveyed information about the title to
                 appellants' property, false or otherwise.

                       2While   appellants suggest that the district court's characterization
                 of HSBC Bank as the "note holder" conflicts with this court's discussion of
                 "holder in due course" status in Schettler v. RalRon Capital Corp., 128
                 Nev., Adv. Op. 20, 275 P.3d 933 (2012), this court has never held that one
                 must be a holder in due course to enforce a note. See Leyva v. Nat'l
                 Default Servicing Corp., 127 Nev., Adv. Op. 40, 255 P.3d 1275, 1280-81
                 (2011) (recognizing that a note holder or a transferee may be entitled to
                 enforce a note); see also Edelstein v. Bank of N.Y. Mellon, 128 Nev., Adv.
                 Op. 48, 286 P.3d 249, 260-61 (2012) (concluding that MERS, in addition to
                 having the authority to assign a deed of trust, has the authority to
                 transfer the corresponding note).


SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A ueto
                 undisputed that Bank of America was neither the originator nor an
                 assignee of that loan. 3 See Clark Cnty. v. Bonanza No. 1, 96 Nev. 643,
                 648-49, 615 P.2d 939, 943 (1980) ("As a general rule, none is liable upon a
                 contract except those who are parties to it."); see also Gonzalez, 759 F.3d at
                 1115. Thus, to the extent that appellants sought to hold Bank of America
                 liable on a contract to which Bank of America was not a party, appellants
                 cited to no authority suggesting that this was a legally cognizable claim
                 for relief. 4 Bonanza No. 1, 96 Nev. at 648-49, 615 P.2d at 943; see
                 Balistreri, 901 F.2d at 699.
                             As for appellants' negligent misrepresentation claim, their
                 complaint failed to allege that they relied on information provided by
                 Bank of America and that this reliance caused them pecuniary loss in a
                 business transaction. See Barmettler v. Reno Air, Inc., 114 Nev. 441, 449,
                 956 P.2d 1382, 1387 (1998) (recognizing that one element of a negligent
                 misrepresentation claim is that the plaintiff must rely on the
                 misrepresentation in engaging in a "business or commercial transaction"). 5



                       Appellants' suggestion that the assignment constituted a contract
                       3
                 between themselves and Bank of America is without merit.

                       4Appellants' reliance on Lanini v. JPMorgan Chase Bank, No. 2:13-
                 CV-00027 KJM EFB, 2014 WL 1347365, at *5 (E.D. Cal. April 4, 2014),
                 and Deschaine v. IndyMac Mortg. Servs., No. CIV. 2:13-1991 WBS CKD,
                 2014 WL 281112, at *6 (E.D. Cal. Jan. 23, 2014) is misplaced, as those
                 cases did not address the specific issue of whether a loan servicer could be
                 considered a party to a loan agreement between a lender and a borrower.

                       51n this regard, appellants' only allegation of reliance is that they
                 paid the allegedly higher-than-agreed-upon monthly mortgage statements.
                 Whether or not this constitutes "reliance," appellants' monthly mortgage
                 payments were not business transactions. See Barmettler, 114 Nev. at
                 449, 956 P.2d at 1387 (affirming summary judgment when the plaintiffs
                                                                   continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                             As for appellants' declaratory relief claim, appellants failed to
                 allege (beyond their causes of action previously addressed) the existence of
                 any dispute between the parties warranting judicial resolution. Thus, the
                 district court properly dismissed that claim.° Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                           1
                                         Saitta
                                                                     J.



                                                                                        J.
                 Gibbons




                 cc:   Hon. Michael Villani, District Judge
                       Stephen E. Haberfeld, Settlement Judge
                       Feldman Graf
                       Gerrard Cox & Larsen
                       Akerman LLP/Las Vegas
                       Eighth District Court Clerk




                 ...continued
                 negligent misrepresentation claim "d[id] not fit squarely within a business
                 or commercial transaction").

                        °If appellants were simply seeking a declaration as to which note
                 and rider governed the terms of their loan, then the declaratory relief
                 claim may have been improperly dismissed. But because appellants were
                 seeking a declaration that their property was altogether unencumbered by
                 the deed of trust and that they owed no money under either promissory
                 note, we agree with the district court's dismissal of the declaratory relief
                 claim.


SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e